USCA11 Case: 20-14231    Date Filed: 08/23/2021   Page: 1 of 9



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14231
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:14-cv-00629-RH-EMT



JOHN O. WILLIAMS,

                                                           Petitioner-Appellant,

                                   versus

STATE OF FLORIDA,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (August 23, 2021)

Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14231        Date Filed: 08/23/2021    Page: 2 of 9



      John Williams, a Florida state prisoner proceeding pro se, appeals the district

court’s denial of his Fed. R. Civ. P. 60(b)(6) motion as untimely and as an

impermissible successive habeas petition under 28 U.S.C. § 2254. On appeal,

Williams argues that a Rule 60(b)(6) motion is not constrained by a specific time

limitation on filing and that his motion did not constitute a successive § 2254 petition

because it challenged a procedural-default ruling. We agree with Williams that the

court erred in construing his Rule 60(b) in its entirety as a successive § 2254 petition,

but we affirm the denial of his motion on alternative grounds.

                                           I.

      Briefly stated, these are the relevant facts. Williams was convicted by a

Florida jury of lewd or lascivious molestation of a child (Count 1) and attempted

lewd or lascivious molestation of a child (Count 2). He was sentenced in 2008 to

life imprisonment to be suspended after twenty-five years of imprisonment as to

Count 1 and five years concurrent as to Count 2. Williams’s convictions and

sentences were upheld by The Florida courts on appeal and in collateral proceedings

for postconviction relief.

      In 2014, Williams filed a § 2254 petition for a writ of habeas corpus in federal

district court. As relevant here, he claimed that the state trial court erred in two

ways: (1) by denying his request for a jury instruction on the lesser-included offense

of simple battery; and (2) by denying his motion for a judgment of acquittal on Count


                                           2
          USCA11 Case: 20-14231         Date Filed: 08/23/2021   Page: 3 of 9



1 based on insufficient evidence that he touched the victim in a lewd or lascivious

manner. These arguments are referred to in the record as Claims Eight and Nine.

      The district court denied the § 2254 petition in August 2016, concluding that

Claims Eight and Nine were unexhausted and therefore procedurally defaulted.

Although the court acknowledged that Williams raised these claims on direct appeal,

it reasoned that this was insufficient because he did not fairly present a federal claim

and instead relied solely on state law. See, e.g., Gray v. Netherland, 518 U.S. 152,

162–63 (1996) (“[F]or purposes of exhausting state remedies, a claim for relief in

habeas corpus must include reference to a specific federal constitutional guarantee,

as well as a statement of the facts that entitle the petitioner to relief.”). It further

concluded that no exception to the procedural bar applied because he did not exhaust

an ineffective-assistance claim related to Claims Eight and Nine. Finally, the court

found that Williams’s claims failed on the merits in any case because he was not

entitled to a lesser-included-offense instruction under Supreme Court precedent, and

sufficient evidence supported his conviction as to Count 1. The court denied a

certificate of appealability (“COA”).

      Williams appealed to this Court and requested a COA. In October 2018, a

single judge of this Court denied a COA, concluding that reasonable jurists would

not find debatable the district court’s determination that the two claims were

procedurally defaulted. A panel of two judges denied Williams’s motion for


                                            3
             USCA11 Case: 20-14231           Date Filed: 08/23/2021        Page: 4 of 9



reconsideration of that order in February 2019. Williams then sought review by the

U.S. Supreme Court, but it denied his petition in October 2019.

       Having struck out on appeal, Williams turned back to the district court. In

July 2020, Williams submitted a motion for relief from the judgment under Rule

60(b)(6). In addition to arguing the merits of his claims, he contended that Claims

Eight and Nine were not procedurally defaulted because he raised them on direct

appeal and they implicated his federal constitutional rights to have his guilt proved

beyond a reasonable doubt and to have the jury instructed on a lesser included

offense. 1

       The district court denied the Rule 60(b)(6) motion on two grounds. First, it

concluded that the motion was “in substance” a successive § 2254 petition because

“he has asserted nothing irregular about the proceedings in this court; his assertion

is only that the decision was incorrect.” Alternatively, the court found that “Williams

did not file the motion ‘within a reasonable time’ after the August 1, 2016 ruling, as

required by Rule 60(c)(1).” Williams now appeals.




       1
          See, e.g., Jackson v. Virginia, 443 U.S. 307, 309 (1979) (“The Constitution prohibits the
criminal conviction of any person except upon proof of guilt beyond a reasonable doubt.”); Keeble
v. United States, 412 U.S. 205, 208 (1973) (“[I]t is now beyond dispute that the defendant is
entitled to an instruction on a lesser included offense if the evidence would permit a jury rationally
to find him guilty of the lesser offense and acquit him of the greater.”).
                                                  4
          USCA11 Case: 20-14231       Date Filed: 08/23/2021   Page: 5 of 9



                                         II.

      Ordinarily, we review the denial of a Rule 60(b) motion for an abuse of

discretion. Lambrix v. Sec’y, Fla. Dep’t of Corr., 851 F.3d 1158, 1170 (11th Cir.

2017). We review de novo legal and jurisdictional issues, including whether a Rule

60(b) motion should be treated as an unauthorized successive § 2254 petition.

Williams v. Chatman, 510 F.3d 1290, 1293 (11th Cir. 2007).

      Williams sought relief under Rule 60(b)(6), which is a catchall provision that

permits reopening of a judgment when the movant shows “any . . . reason that

justifies relief” other than the more specific circumstances set out in Rule 60(b)(1)–

(5). Fed. R. Civ. P. 60(b)(6). Relief under 60(b)(6) is an “extraordinary remedy,”

and a movant must show “extraordinary circumstances justifying the reopening of a

final judgment.” Arthur v. Thomas, 739 F.3d 611, 628 (11th Cir. 2014) (quotation

marks omitted). In addition, motions under Rule 60(b)(6) must be filed “within a

reasonable time” after the entry of the judgment or order. Fed. R. Civ. P. 60(c)(1).

      Importantly, however, prisoners cannot rely on Rule 60 “where it would be

inconsistent with the restrictions imposed on successive petitions by the

[Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)].” Williams,

510 F.3d at 1293; see Gonzalez v. Crosby, 545 U.S. 524, 531–32 (2005) (stating that

prisoners cannot “circumvent the requirement that a successive habeas petition be

precertified by the court of appeals” by avoiding the § 2254 label). Under AEDPA,


                                          5
          USCA11 Case: 20-14231        Date Filed: 08/23/2021    Page: 6 of 9



a prisoner is ordinarily limited to one § 2254 petition unless he has received

authorization from this Court to file a second or successive petition. See 28 U.S.C.

§ 2244(b)(3)(A). Without our authorization, the district court lacks jurisdiction to

consider a successive petition. Williams, 510 F.3d at 1295.

      When a prisoner files a Rule 60(b) motion that either seeks to add a new

ground for relief from his convictions or attacks the federal court’s previous

resolution of a § 2254 claim on the merits, the district court is required to treat the

motion as a successive § 2254 motion. Id. at 1293–94. Rule 60(b) motions,

however, may properly be used to allege “defect[s] in the integrity of the federal

habeas proceedings.” Gonzalez, 545 U.S. at 532. For instance, there is no bar to

filing a Rule 60(b) motion that “asserts that a previous ruling which precluded a

merits determination was in error—for example, a denial for such reasons as failure

to exhaust, procedural default, or statute-of-limitations bar.” Id. at n.4.

                                          III.

      Here, the district court erred in construing Williams’s Rule 60(b) motion in

its entirety as an impermissible successive § 2254 petition. While parts of his motion

addressed the merits of his claims or raised new ones and thus would be properly

construed as successive, he also clearly asserted that a prior non-merits ruling—that

he failed to exhaust and therefore procedurally defaulted Claims Eight and Nine—

was in error. See id. As the state concedes, “[s]uch a claim of error is cognizable


                                           6
            USCA11 Case: 20-14231           Date Filed: 08/23/2021       Page: 7 of 9



under Rule 60(b).” Appellee’s Br. at 7. Accordingly, we agree with Williams that

the court should not have denied his Rule 60(b) motion in full as a successive § 2254

petition.

       Nevertheless, we affirm the district court’s independent and alternative

determination that the motion was not filed within a “reasonable time.” 2 See Fed.

R. Civ. P. 60(c)(1). A determination of what constitutes a reasonable time depends

on the facts in an individual case, including whether the movant had a good reason

for the delay in filing and whether the non-movant would be prejudiced by the delay.

BUC Int’l Corp. v. Int’l Yacht Council Ltd., 517 F.3d 1271, 1275 (11th Cir. 2008).

       While Williams is correct that there is no specific time limitation on filing a

Rule 60(b)(6) motion, he fails to offer any grounds for concluding that the nearly

four-year delay between the August 2016 judgment denying his § 2254 petition and

his July 2020 Rule 60(b) motion was “reasonable.” See Fed. R. Civ. P. 60(c)(1).

Even assuming the time he spent appealing the judgment could not be charged

against him, he still waited well over a year after the mandate issued in his appeal,


       2
          The state claims we lack jurisdiction to review the timeliness issue because Williams did
not obtain a COA on that or any other issue. Ordinarily, a COA is required for the appeal of any
denial of a Rule 60(b) motion for relief from a judgment in a 28 U.S.C. § 2254 proceeding.
Lambrix v. Sec’y, Fla. Dep’t of Corr., 851 F.3d 1158, 1169 (11th Cir. 2017). But no COA is
needed to appeal a determination that a Rule 60(b) motion constitutes an impermissible successive
habeas petition. See Hubbard v. Campbell, 379 F.3d 1245, 1247 (11th Cir. 2004). We therefore
have jurisdiction to review the district court’s order in that regard, and we may also consider
alternative grounds for affirmance, even though no COA has issued as to those matters. See
Jennings v. Stephens, 135 S. Ct. 793, 802 (2015) (holding that no COA is required for “the defense
of a judgment on alternative grounds”).
                                                7
          USCA11 Case: 20-14231       Date Filed: 08/23/2021    Page: 8 of 9



and over six months after the Supreme Court denied certiorari, to file the Rule 60(b)

motion. Yet there appears to be no good reason for the delay in filing because he

did not rely on any intervening events. Instead, he essentially repackaged arguments

that had already been presented to, and rejected by, the district court during his

§ 2254 proceeding and to this Court on appeal from the denial of his § 2254 petition.

Accordingly, the district court did not abuse its discretion in concluding that

Williams’s Rule 60(b) motion was not filed within a “reasonable time.” See Fed. R.

Civ. P. 60(c)(1).

      Alternatively, we conclude that Williams failed to present any “extraordinary

circumstances” that would have permitted the district court to exercise its discretion

and reopen the judgment. See Arthur, 739 F.3d at 628; see Gonzalez, 545 U.S. at

535 (noting that “[s]uch circumstances will rarely occur in the habeas context”).

Importantly, neither the district court, in denying his original § 2254 petition, nor

this Court, in denying a COA on appeal, overlooked the fact—highlighted again by

Williams in this appeal—that he had raised the substance of Claims Eight and Nine

on direct appeal of his convictions. Rather, the procedural-default ruling was based

on Williams’s failure to raise these claims in terms of federal law, rather than solely

in terms of state law.

      Williams essentially requests that we reconsider the procedural-default ruling,

but a Rule 60(b) motion is not a means to obtain “a second opportunity for appellate


                                          8
           USCA11 Case: 20-14231          Date Filed: 08/23/2021      Page: 9 of 9



review,” Burnside v. E. Airlines, Inc., 519 F.2d 1127, 1128 (5th Cir. 1975) 3, nor does

it bring up the underlying judgment for review, Cavaliere v. Allstate Ins. Co., 996

F.2d 1111, 1115 (11th Cir. 1993). In any case, while Williams persuasively shows

that these claims could have been raised as federal in nature in state court, he falls

short of showing that he in fact did so. See Gray, 518 U.S. at 162–63; cf. Lucas v.

Sec’y, Dep’t of Corr., 682 F.3d 1342, 1352–53 (11th Cir. 2012) (“Simply referring

to a ‘constitutional right of confrontation of witnesses’ is not a sufficient reference

to a federal claim . . . .”). For these reasons, Williams has not shown that he warrants

the extraordinary remedy of relief under Rule 60(b)(6). See Arthur, 739 F.3d at 628.

       For these reasons, we affirm the denial of Williams’s Rule 60(b)(6) motion.

       AFFIRMED.




       3
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                              9